DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski (US 5,528,866) in view of Barenburg (US 5,076,310).
Please see the Examiner’s comments to better clarify which portions of Yulkowski constitute the MEP module, the first housing modules, and the second housing modules.
Re claim 1, Yulkowski discloses a modular housing system (Fig. 1 10), comprising: 
a mechanical, electrical, and plumbing (MEP) module (Fig. 11 100, 102, Col 4 lines 27-51) that includes a plurality of utilities connectors (Col 4 lines 3-7) that are configured to connect each of a plurality of utilities (Col 4 lines 27-51) between a utilities source (Col 4 lines 27-51), a first plurality of prefabricated housing modules (Fig. 10, 52 on the left, Fig. 9 12), and a second plurality of prefabricated housing modules (Fig. 10 48 on the right, Fig. 9 16), wherein the MEP module (100, 102) has a first side (right side 100) that is connected to the first plurality of prefabricated housing modules Fig. 10, 52 on the left, Fig. 9 12, as shown in Fig. 9) and a second side (left side 100) that is connected to the second plurality of prefabricated housing modules (Fig. 10 48 on the right, Fig. 9 16); 
the first plurality of prefabricated housing modules (52) that are connected along the first side (right side 100) of the MEP module (100), wherein each of the first plurality of prefabricated housing modules (52) is vertically aligned (Fig. 10) with each other to form a first stacked housing unit (Fig. 10) that is connected and joined to the MEP module (100); and 
the second plurality of prefabricated housing modules (48) that are connected along the second side (left side 100) of the MEP module (100, 102), wherein each of the second plurality of prefabricated housing modules (48) is vertically aligned with each other (Fig. 10) to form a second stacked housing unit (Fig. 10) and joined to the MEP module (100, 102) and wherein the first stacked housing unit (Fig. 10, of 52) and the second stacked housing units (Fig. 10, of 48) are formed on opposing ends (left and right sides) of the MEP module (100, 102),
but fails to disclose the first and second stacked housing units connected and joined to the MEP module with a fastener assembly.  
However, Barenburg discloses the first and second stacked housing units (Yulkowski: 48 and 52) connected and joined to the MEP module (Yulkowski: 100, 102) with a fastener assembly (Col 8 lines 63-68).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular housing system of Yulkowski with the first and second stacked housing units connected and joined to the MEP module with a fastener assembly as disclosed and suggested by Barenburg (such as by using the fasteners disclosed in Barenburg to fasten 100 to 48/52 of Yulkowski) in order to strengthen and rigidify the connection between 100 and 48/52. In addition, if 100 was not fastened to 48/52 in some manner, 100 would not be able to function, as it would not be able to stay in place.  Thus, even though Yulkowski fails to specifically identify fastening 100 to additional structure, 100 must be fastened, and doing so would be obvious in view of Barenburg.    
Re claim 2, Yulkowski as modified discloses the modular housing system of claim 1, wherein, upon connecting the first plurality of prefabricated housing modules (52) and the second plurality of prefabricated housing modules (48) in the modular housing system (Fig. 1) using preconfigured fittings (64), a portion of the first plurality of prefabricated housing modules (52) and a portion of the second plurality of prefabricated housing modules (48) form opposing ends (Fig. 11) of an elevator module (92).
Re claim 3, Yulkowski as modified discloses the modular housing system of claim 2, wherein the elevator module (92) is configured to be disconnected from the first plurality of prefabricated housing modules (52) and the second plurality of prefabricated housing modules (42) and replaced with a replacement elevator module (92, via removable of 48/52 as disclosed in Fig. 12 and Col 2 lines 49-51).
The phrase “configured to be disconnected from the first plurality of prefabricated housing modules and the second plurality of prefabricated housing modules and replaced with a replacement elevator module” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 4, Yulkowski as modified discloses the modular housing system of claim 2, wherein the MEP module (100, 102) is connected to a perimeter portion (exterior of 92, see Fig. 11) of the elevator module (92).
Re claim 5, Yulkowski as modified discloses the modular housing system of claim 1, wherein, upon connecting the first plurality of prefabricated housing modules (52) and the second plurality of prefabricated housing modules (48) in the modular housing system (Fig. 11) using preconfigured fittings (64), a portion of the first plurality of prefabricated housing modules (52) and a portion of the second plurality of prefabricated housing modules (48) form opposing ends (Fig. 9) of an egress stair module (Fig. 9 90).
Re claim 6, Yulkowski as modified discloses the modular housing system of claim 5, wherein the MEP module (100, 102) is connected to a rear perimeter portion (rear of 90) of the egress stair module (90).
Re claim 7, Yulkowski as modified discloses the modular housing system of claim 1, wherein a number of the first plurality of prefabricated housing modules (Fig. 11 52) is the same (Fig. 11 disclosing 7)  as a number of the second plurality of prefabricated housing modules (48, Fig. 11 disclosing 7).
Re claim 8, Yulkowski as modified discloses the modular housing system of claim 1, wherein a number of the first plurality of prefabricated housing modules (Fig. 10 52) is different than (Fig. 10 shows 4 elements 52, and 3 elements 48) a number of the second plurality of prefabricated housing modules (48).
Re claim 9, Yulkowski as modified discloses the modular housing system of claim 1, wherein at least a portion of the first plurality of prefabricated housing modules (52) is configured to be removed (Fig. 12, Col 2 lines 49-51) from the modular housing system (Fig. 12) and replaced with a replacement prefabricated housing module (another of 52 and/or 48).
The phrase “configured to be removed from the modular housing system and replaced with a replacement prefabricated housing module” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 10, Yulkowski as modified discloses the modular housing system of claim 1, wherein at least a portion of the second plurality of prefabricated housing modules (48) is configured to be removed from (Fig. 12, Col 2 lines 49-51) the modular housing system (Fig. 12) and replaced with a replacement prefabricated housing module (another of 52/48).
The phrase “configured to be removed from the modular housing system and replaced with a replacement prefabricated housing module” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 17, Yulkowski as modified discloses the modular housing system of claim 1, wherein the MEP module (100, 102) is configured to be disconnected (via removal of 64 and/04 48/52) and replaced with a replacement MEP module (any other element 100 or 102).
The phrase “configured to be disconnected and replaced with a replacement MEP module” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 18, Yulkowski as modified discloses the modular housing system of claim 1, wherein each of the first plurality of prefabricated housing modules (52) and the second plurality of prefabricated housing modules (48) is configured to be removed (Fig. 12, Col 2 lines 49-51) from the modular housing system (Fig. 12) and replaced with a replacement prefabricated system module (another of 52 and/or 48).
The phrase “configured to be removed from the modular housing system and replaced with a replacement prefabricated system module” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 19, Yulkowski as modified discloses the modular housing system of claim 1, wherein each of the first plurality of prefabricated housing modules (52) and each of the second plurality of prefabricated housing modules (48) comprises one or more crane fittings (Col 4 lines 10-13 disclosing tubular supports and stacking brackets) that are configured to allow a crane (Col 4 lines 10-13) to attach to a particular prefabricated housing module (48, 52).
Re claim 20, Yulkowski as modified discloses the modular housing system of claim 1, further comprising a plurality of prefabricated system modules (Fig. 11 92, as elevators are systems) that are vertically aligned with each other (Fig. 11) and joined with the fastener assembly (as modified above) to form a central system module (all of 92), wherein the plurality of prefabricated system modules (92) are connected to the first plurality of prefabricated housing modules (52) and the second plurality of prefabricated housing modules (48, see Fig. 11).

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yulkowski (US 5,528,866) in view of Barenburg (US 5,076,310) in view of Barrett et al(“Barrett”) (US 2013/0263527).
Re claim 11, Yulkowski as modified discloses the modular housing system of claim 1, wherein each of the first plurality of prefabricated housing modules (52) and each of the second plurality of prefabricated housing modules (48) comprises a shell portion (the exterior walls of 48 and 52), but fails to disclose wherein each of the prefabricated housing modules comprises a plurality of cassettes that are each installed within a prefabricated housing module along the shell portion of the prefabricated housing module.
However, Barrett discloses wherein each of the prefabricated housing modules (102) comprises a plurality of cassettes (104) that are each installed within a prefabricated housing module (102) along the shell portion (walls of 102) of the prefabricated housing module (102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular housing system of Yulkowski wherein each of the prefabricated housing modules comprises a plurality of cassettes that are each installed within a prefabricated housing module along the shell portion of the prefabricated housing module as disclosed by Barrett in order to provide a variety of interchangeable resources to the housing system ([0014]).  
Re claim 12, Yulkowski as modified discloses the modular housing system of claim 11, Barrett discloses wherein each of the plurality of cassettes (104) corresponds with an area (interior to 102) within the prefabricated housing module (1020, wherein the area is one of: a bedroom area, a bathroom, a kitchen area, a living room area, and a dining area ([0014]).
Re claim 13, Yulkowski as modified discloses the modular housing system of claim 11, Barrett discloses wherein each of the plurality of cassettes (104) is attached to a portion of the prefabricated housing module (102) that includes connectors ([0025]) that connect each of the attached plurality of cassettes (104) to the MEP module (via 204, 206: Yulkowski: 100, 102).
Re claim 14, Yulkowski as modified discloses the modular housing system of claim 13, Barrett discloses wherein the connectors ([0025]) are formed through the shell portion (exterior walls of 102, see Fig. 2 showing 204 and 206) of the prefabricated housing module (102) that each connect one of a plurality of utilities (via 204, 206) between the utilities source (Fig. 2) and a component in the cassette (104).
Re claim 15, Yulkowski as modified discloses the modular housing system of claim 1, Barrett discloses wherein each of the plurality of cassettes (104) is capable of being slid (Claim 20) to move a cassette along a perimeter of the prefabricated housing module (102) for installation (Claim 20).
Re claim 16, Yulkowski as modified discloses the modular housing system of claim 1, Barrett discloses wherein each of the plurality of cassettes (104) is configured to be installed along a shell portion (118) of the prefabricated housing module (118) such that a first cassette (104) is adjacent to a second cassette (104).  

Examiner Comments

    PNG
    media_image1.png
    411
    707
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    606
    831
    media_image2.png
    Greyscale


Response to Arguments 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that Yulkowski fails to disclose a the MEP module with a first side connected to (along) the first housing modules and a second side connected to (along) the second housing modules.  In support, Applicant argues that each dwelling unit of Yulkowski has access to its own MEP module (panel) 100 such that each module may be self-sufficient.  While it may be true that each housing module of Yulkowski has access to its own panel 100, even such an assembly reads on Applicant’s claims.  First, Applicant utilizes the transitional term, “comprising” which is inclusive.  Thus, an individually claimed element is not limited to a single element in the prior art.  Second, Applicant’s claims require an MEP “module.”  Merriam-Webster defines “module” as, “any in a series of standardized units for use together.”  Each panel 100 is one of a series of units which are used together inasmuch as they are part of the same overall structure.  Stated differently, the combination of each element 100 (and 102), as shown especially in Fig. 2 of the prior art, constitutes an “MEP module.”  The claims do not limit to only a single MEP unit, and use of the term “module” would be problematic in such a claimed arrangement.  In addition, as shown in Fig. 2 and Fig. 9 (and better explained in the Examiner’s comments), one side of housing units (12) are disposed on one side of the central MEP module (panels 100), and another side of housing units (16) are disposed on another side of the central MEP modules (panels 100).  As such, the prior art meets the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635